DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, and 7–14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 5–13 of copending Application No. 17/103,712 (reference application), hereinafter referred to as the ‘712’ application. 
Regarding claims 1 and 14, claims 1 and 5 of the ‘712’ application teach all the limitations required by claims 1 and 14 except for the claimed, “charging unit” and “exposing unit” limitations. However, both charging and exposing units are well known, necessary components of image forming devices, for printing latent images using photosensitive members. The ordinary artisan would have been motivated to modify claims 1 and 5 of the ‘712’ application for at least the purpose of ensuring the images are properly formed on the photosensitive member in accordance with normal electrophotography imaging operations. Here the examiner takes Official Notice.
Regarding claim 5, see claim 6 of the ‘712’ application. 
Regarding claim 7, see claim 7 of the ‘712’ application. 
Regarding claim 8, see claim 8 of the ‘712’ application. 
Regarding claim 9, see claim 9 of the ‘712’ application. 
Regarding claim 10, see claim 10 of the ‘712’ application. 
Regarding claim 11, see claim 11 of the ‘712’ application. 
Regarding claim 12, see claim 12 of the ‘712’ application. 
Regarding claim 13, claims 1 and 13 of the ‘712’ application do not teach the claimed, “transfer medium is paper” limitation. However, the ordinary artisan would have been motivated to modify claims 1 and 13 of the ‘712’ application for at least the purpose of transferring the latent images onto a physical medium, in accordance with normal electrophotography imaging operations. Here the examiner takes Official Notice.
This is a provisional nonstatutory double patenting rejection.
Claims 2 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 17/103,712 in view of Chihara (JP 2009-300567). 
Regarding claims 2 and 6, the claims of the ‘712’ application do not appear to teach, “wherein the silica particles are surface-treated silica particles” nor “wherein the silica particles have a particle size of 10 to 300 nm”. However, Chihara teaches the deficiencies of the ‘712’ application (see page 15 of the English translation; see “silica”, “size”, and “hexamethyldisilazane” discussion). It would have been obvious to one skilled in the art at the time of filing to modify the claims of the ‘712’ application to include wherein the silica particles are surface-treated silica particles; wherein the silica particles have a particle size of 10 to 300 nm.
The ordinary artisan would have been motivated to modify the claims of the ‘712’ application for at least the purpose of making the surface hydrophobic by increasing the degree of hydrophobicity, ensuring efficient image transfer and efficient cleaning of residual toner. 
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach image forming apparatuses including photosensitive members and toner, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852